MEMORANDUM DECISION
                                                                      FILED
Pursuant to Ind. Appellate Rule 65(D),                           May 31 2016, 7:40 am

this Memorandum Decision shall not be                                 CLERK
regarded as precedent or cited before any                         Indiana Supreme Court
                                                                     Court of Appeals
                                                                       and Tax Court
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEYS FOR APPELLANT                                 ATTORNEYS FOR APPELLEE
Ruth Johnson                                            Gregory F. Zoeller
Patricia Caress McMath                                  Attorney General of Indiana
Marion County Public Defender Agency
                                                        Paula J. Beller
Appellate Division                                      Deputy Attorney General
Indianapolis, Indiana                                   Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Trevor Rujuwa,                                          May 31, 2016
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        49A02-1509-CR-1437
        v.                                              Appeal from the
                                                        Marion Superior Court
State of Indiana,                                       The Honorable
Appellee-Plaintiff.                                     Marshelle D. Broadwell,
                                                        Commissioner
                                                        The Honorable
                                                        Christina R. Klineman, Judge
                                                        Trial Court Cause No.
                                                        49G17-1501-F6-2122



Kirsch, Judge.




Court of Appeals of Indiana | Memorandum Decision 49A02-1509-CR-1437 | May 31, 2016       Page 1 of 8
[1]   Following a bench trial, Trevor Rujuwa (“Rujuwa”) was found guilty of three

      counts of Level 6 felony neglect of a dependent,1 which were reduced to Class A

      misdemeanors. He appeals and raises the following restated issued: whether

      the State presented sufficient evidence that Rujuwa placed his children in a

      situation that endangered their health.


[2]   We affirm.


                                      Facts and Procedural History
[3]   In January 2015, Rujuwa and his wife Danielle (“Danielle”) had been married

      for ten years and were the parents of five children. On the morning of January

      16, Danielle woke up the parties’ two school-aged children up and got them on

      the bus for school. She then left by cab at about 7:30 a.m. to pick up her

      paycheck from work and attend a doctor’s appointment. When she left the

      residence, Rujuwa was asleep in a bedroom, and the three youngest children

      were at home, asleep in Danielle’s bed. One child was four years old, and the

      other two were one-year-old twins.


[4]   Later that afternoon, the apartment complex’s maintenance person Earnest

      Williams (“Williams”) stopped at the apartment to check for occupancy, and he

      found the three children and believed that they were alone. Therefore, he or

      someone from the complex contacted the police. Indianapolis Metropolitan




      1
          See. Ind. Code § 35-46-1-4(a)(1).


      Court of Appeals of Indiana | Memorandum Decision 49A02-1509-CR-1437 | May 31, 2016   Page 2 of 8
      Police Department Officers Stephen Jones and Nicholas Gallico were

      dispatched to the apartment for a welfare check on the children. The

      apartment’s door was open when police arrived, and Officer Jones observed

      Williams and one of the children in the living room area. No parent came to

      the door. Based on what he had been told and what he saw, Officer Jones

      believed the children were unattended, and the Department of Child Services

      (“DCS”) was contacted.


[5]   Near this time, Danielle returned home and found the police and Williams at

      her apartment. Once inside the apartment, police discovered trash, old food,

      dirty diapers, broken toys, and clothes strewn throughout the apartment. In

      one room, a garbage can or box was overflowing with trash, including dirty

      diapers, at least one of which was open with exposed feces. A large knife was

      on the kitchen counter, and dirty dishes were in the sink and on the counters.

      In another room, a box spring for a bed was leaning against a wall, and in

      another room there was a partially broken crib. Soon thereafter, DCS

      representative Scott Amstutz (“Amstutz”) arrived and walked through the

      residence. He met with the officers, employees of the complex, as well as

      Rujuwa, Danielle, and the five children.


[6]   Five days later, the State charged Rujuwa with three counts of Level 6 felony

      neglect of a dependent. The charges alleged that, on or about January 16, 2015,

      Rujuwa “did knowingly place [the three children] in a situation that endangered

      [their] life or health,” by leaving the children “unsupervised and/or . . . in



      Court of Appeals of Indiana | Memorandum Decision 49A02-1509-CR-1437 | May 31, 2016   Page 3 of 8
      unsanitary living conditions.” Appellant’s App. at 21-22. Rujuwa waived his

      right to a jury trial, and the matter proceeded to bench trial in August 2015.


[7]   At trial, Danielle testified that, during the month of January 2015, Rujuwa did

      not always stay at the family’s home. She explained that sometimes he would

      be gone for a number of days, but would “pop in and out” to sleep or change

      clothes.2 Tr. at 13. In the early morning hours of January 16, Danielle saw

      Rujuwa enter the home, but she did not have a conversation with him. He

      went to sleep in the bedroom with the two school-aged children. When

      Danielle woke the two children for school, she saw Rujuwa asleep in the room

      and believed he was there when she left. The State presented Danielle with

      eighty-two pictures that police had taken of the inside of the apartment as they

      had found it on January 16, and the pictures were admitted into evidence.

      Danielle testified that the condition of the home as seen in the pictures was the

      same as it had been when she left in the morning that day. She explained that

      she had not had an opportunity to clean the apartment in at least two weeks

      and that Rujuwa did not assist her with tasks around the home.


[8]   Officer Jones testified that, based on his observations while he was in the

      hallway looking through the open apartment door, he believed the children

      were unattended and were in danger, given their young age. He noted that the




      2
       She assumed Rujuwa was staying with someone else, but she did not know where or with whom Rujuwa
      was staying.

      Court of Appeals of Indiana | Memorandum Decision 49A02-1509-CR-1437 | May 31, 2016      Page 4 of 8
      child he observed appeared to him to be two to three years old, wearing pants,

      but no shirt.


[9]   Following the closing of evidence, Rujuwa moved for an Indiana Trial Rule

      41(b) dismissal of the three counts, but the trial court denied his motion. After

      hearing final argument, the trial court agreed with Rujuwa that the State had

      failed to prove that Rujuwa endangered the life or health of the children by

      leaving them unattended or unsupervised. However, the court determined that

      the State met its burden of showing that Rujuwa placed the children in

      unsanitary living conditions that endangered their health.3 Tr. at 47, 55. The

      trial court proceeded to sentencing, and Rujuwa testified that during the course

      of proceedings, he and Danielle completed the required DCS services, the

      children had been returned home, and the DCS case was closed. The State

      advised the trial court that Rujuwa was eligible for alternative misdemeanor

      sentencing, and the trial court entered three Class A misdemeanor convictions.

      It sentenced Rujuwa to three concurrent terms of eighteen days, which were

      satisfied by time served, and ordered no probation. Rujuwa now appeals.




      3
        The court reminded Rujuwa that even if he was not at the home every day, he was still the parent of the
      children, and thus responsible for them, and he could not avoid that responsibility by only being present at
      the home on some days. The trial court expressed disapproval that Danielle was not also charged, opining
      that “she should have been.” Tr. at 57.

      Court of Appeals of Indiana | Memorandum Decision 49A02-1509-CR-1437 | May 31, 2016                Page 5 of 8
                                      Discussion and Decision
[10]   Rujuwa contends that the State presented insufficient evidence to support his

       convictions. In reviewing a sufficiency of the evidence claim, we do not

       reweigh the evidence or assess the credibility of witnesses. Cleasant v. State, 779

       N.E.2d 1260, 1262 (Ind. Ct. App. 2002). Rather, we look to the evidence and

       reasonable inferences drawn therefrom that support the verdict and will affirm

       the conviction if there is probative evidence from which a reasonable trier of

       fact could have found the defendant guilty beyond a reasonable doubt. Id.


[11]   To prove the offense of neglect of a dependent as charged, the State was

       required to show that Rujuwa knowingly placed his dependents in a situation

       that endangered their life or health. Ind. Code § 35-46-1-4(a)(1). In this case,

       the State’s charging information alleged that Rujuwa knowingly placed his

       three dependent children in a situation that endangered their lives or health by

       leaving them “unsupervised and/or . . . in unsanitary living conditions.”

       Appellant’s App. at 21-22. The trial court determined that the State failed to

       meet its burden with regard to the allegation that the children were

       unsupervised, which left only the allegation that concerned unsanitary living

       conditions. As to those conditions, the trial court found that the children’s

       health, but not their lives, was endangered by the living conditions in the

       apartment.


[12]   On appeal, Rujuwa argues that the evidence was insufficient to prove that he

       knowingly placed the children in a situation that endangered their health. He

       concedes that there was one box of trash that was overflowing with, among
       Court of Appeals of Indiana | Memorandum Decision 49A02-1509-CR-1437 | May 31, 2016   Page 6 of 8
       other things, dirty diapers, but he maintains that the apartment “was mostly just

       messy with clothes, toys, and other belongings strewn about,” and that these

       conditions did not endanger the children. Appellant’s Br. at 6. His position is, in

       effect, that the conditions were not “truly deplorable and filthy” enough to

       support the conviction. Id. at 9.


[13]   While Officer Jones testified that the apartment was in disarray, the bulk of the

       evidence concerning the specific conditions in the home was presented by way

       of the eighty-two pictures taken by police and which captured the conditions of

       the residence at the time that the police were dispatched to “check welfare of

       children” that were reported as being unattended. Tr. at 26. The trial court

       reviewed the photographs, and it identified a number of specific items that it

       found posed a recognizable danger to small children such as a broken bed,

       cords on the floor, broken toys throughout the rooms, and a box spring meant

       to be used for a bed that was leaning precariously against a wall. It found that

       other items such as the overflowing trashcan, exposed feces, dirty dishes on the

       floor, including chicken bones, were unsanitary, dangerous, and endangered the

       children’s health. The trial court recognized that even a “super messy” room

       “doesn’t necessarily endanger” children, but in this case the children “could be

       hurt very badly” by some of the items shown in the pictures. Id. at 47-48. We

       agree. Used diapers appear on the floor throughout various rooms. State’s Exs.

       6, 24, 25, 28, 34, 50. In one room, broken toys, clothing, and a toppled-over

       wooden headboard are strewn atop a mattress that was on the floor. State’s Exs.

       14, 19, 64. In another room, a large metal rack is leaning against a wall next to


       Court of Appeals of Indiana | Memorandum Decision 49A02-1509-CR-1437 | May 31, 2016   Page 7 of 8
       mattresses on the floor. State’s Ex. 30. The children at issue were old enough to

       walk around and encounter the dangerous and unsanitary items, and, as

       Danielle acknowledged while testifying, a one-year-old child, the age of the

       twins, “like[s] to pick things up and put it in their mouth.” Tr. at 38. Rujuwa’s

       claim that the evidence did not support a determination that the apartment’s

       conditions endangered the children’s health is a request for us to reweigh the

       evidence, which we cannot do. Sanders v. State, 734 N.E.2d 646, 650 (Ind. Ct.

       App. 2000) (we neither judge credibility of witnesses nor reweigh evidence),

       trans. denied.


[14]   On review, our inquiry is limited to whether sufficient evidence was presented

       from which the fact-finder could have found the defendant guilty beyond a

       reasonable doubt. Cleasant, 779 N.E.2d at 1262. While the evidence did not

       demand a finding that the conditions endangered the children’s health, we

       cannot say that the evidence was insufficient to permit that determination.

       Accordingly, we find that the State presented sufficient evidence to support

       Rujuwa’s three convictions for neglect of a dependent.


[15]   Affirmed.


[16]   Riley, J., and Pyle, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49A02-1509-CR-1437 | May 31, 2016   Page 8 of 8